Status under America Invents Act
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Objection to the Drawings
The drawings are objected to under 37 CFR 1.84 (i) and (p) as being informal.  The lines, numbers and letters lack uniformity and are fuzzy lacking sharp definition.   
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.

Rejection based on 35 U.S.C. 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 8-11 rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Independent claim 8 positively requires the first and second bone anchors to be “coupled to a buccal surface of a maxilla of a patient.”  Claims positively requiring a human patient as part of the invention are improper under 35 U.S.C. 101.   The examiner suggests language such as “adapted to be coupled to a buccal surface of a maxilla of a patient” in order to make it clear that applicant is not claiming the patient as part of the invention.   Applicant’s attention is directed to In re Rohrbacher, 128 USPQ 117 (CCPA 1960) for guidance in claim drafting.

Rejections based on Prior Art
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 8 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Alruhaimi (US 10,357,341).
Alruhami discloses in Figure 3 first and second bone anchors 130 adapted to be coupled to a buccal surface of a patient’s maxillary bone and a spring member T having first and second attachment portions coupled to the first and second bone anchors 130 wherein the spring produces transverse forces extending in opposite directions to the first and second bone anchors and fits entirely within a patient’s mouth.  The distraction member T is understood to inherently have at least some elasticity in order to act as a distraction member and bend to the patient’s arch shape, thus meeting the “spring” limitation.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Alruhaimi (US 10,357,341).
Alruhami does provide much detail regarding the characteristics of “traction bar T”.  One of ordinary skill in the art, however, would have readily recognized that in order for the disclosed device to act as distraction device as disclosed that distracts or separates one bony part from another (note column 1, lines 13-22) then is must provide for a biasing force that separates/distracts the anchor members 130.   To have formed the traction bar T of Alruhaimi of conventional spring steel so that it may act to provide a biasing distracting force between the anchor members 130 of Alruhami would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ralph Lewis whose telephone number is (571)272-4712.  The examiner can normally be reached Monday-Friday from 9AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Cris Rodriguez, at (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RALPH A LEWIS/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        (571) 272-4712